 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       THE BANK OF NEW YORK MELLON                           No. 1:17-cv-01335-DAD-EPG
         FKA THE BANK OF NEW YORK, AS
12       TRUSTEE FOR THE BENEFIT OF THE                        ORDER SETTING ASIDE DEFAULT
         CERTIFICATE HOLDERS OF THE
13       CWABS INC., ASSET-BACKED                              (ECF Nos. 53, 60)
         CERTIFICATES, SERIES 2006-SD3,
14
                            Plaintiff,
15
               v.
16
         BRENDA L. DAVIDSON, et al.,
17
                            Defendants.
18

19
              Pending before the Court is pro se Defendant Brenda Davidson’s “notice of motion and
20
     motion to set aside default and default judgement, memorandum of points and authorities and
21
     declaration of defendant.” (ECF No. 60). Plaintiff, The Bank of New York Mellon, has responded
22
     to the motion. (ECF No. 62). For the reasons given below, the Court will grant Defendant
23
     Davidson’s motion to the extent that it seeks to set aside the clerk’s entry of default.1 (ECF No.
24
     53). See Rollins v. Wink Labs, Inc., No. 3:20-CV-01220-YY, 2020 WL 9598936, at *1 (D. Or.
25
     Dec. 11, 2020) (noting that a motion to set aside an entry of default is a non-dispositive motion on
26
     which a magistrate can rule by order).
27
     1
       While Defendant Davidson’s motion also seeks to aside a “default judgement,” no default judgment was entered in
28   this case, only a clerk’s entry of default. (See ECF Nos. 53, 60). Thus, the Court need not address this request.
                                                              1
 1   I.     BACKGROUND

 2          This case concerns Defendant Davidson’s alleged failure to repay loans backed by a

 3   mortgage and tax liens on the mortgaged property. On October 4, 2017, the United States

 4   removed this case from the Superior Court of California, County of Tulare, under 28 U.S.C.

 5   §§ 1442(a)(1) and 1444. (ECF No. 1). Defendant Davidson filed an answer on February 8, 2018.

 6   (ECF No. 12).

 7          On April 2, 2019, Plaintiff and the United States filed a stipulation concerning the priority

 8   of the United States’ lien. (ECF No. 26). On August 15, 2019, the District Court adopted the

 9   stipulation and terminated the United States from this action. (ECF No. 38, p. 16).

10          On December 30, 2019, Plaintiff filed a first amended complaint, which named Davidson,

11   the City of Porterville, and SRI, Inc. as defendants. (ECF No. 45). The United States was not

12   named as a party.

13          Defendant Davidson did not file an answer to the first amended complaint. More than a

14   year later, Plaintiff filed a request for clerk’s entry of default under Federal Rule of Civil 55(a).

15   (ECF No. 51). The Clerk entered default on March 30, 2021. (ECF No. 53).

16          Shortly thereafter, the Court held a status conference and explained the need for

17   Defendant Davidson to file an answer to the first amended complaint and to move to set aside the

18   entry of default should she intend to continue to participate in this case. (ECF No. 55, p. 4).

19          On May 7, 2021, this Court entered findings and recommendations, recommending that

20   this action be remanded to state court, reasoning that the original bases for jurisdiction, 28 U.S.C.
21   §§ 1442(a)(1) and 1444, depended on the United States being a party to this action. (ECF No. 58,

22   p. 4). The Court further noted that it “sees no reason to exercise supplemental jurisdiction and

23   recommends declining to do so.” (Id.). No party objected to the Court’s findings and

24   recommendations.

25          On May 13, 2021, Defendant Davidson filed her answer to the first amended complaint

26   and filed the pending motion to set aside the clerk’s entry of default. (ECF Nos. 59, 60). In its
27   response, Plaintiff makes no merits argument as to why Defendant Davidson’s motion to set aside

28   the default should be denied; instead, it argues that the Court lacks subject matter jurisdiction to

                                                         2
 1   adjudicate the motion to set aside the default now that the United States has been terminated from

 2   the action. (ECF No. 62). Plaintiff cities no authority in support of this position.

 3   II.     JURISDICTION TO RULE ON MOTION

 4           This Court currently exercises supplemental jurisdiction over the state law claims pursuant

 5   to 28 U.S.C. § 1367(a), which provides that once a federal court has original jurisdiction over an

 6   action, it has “supplemental jurisdiction over all other claims that are so related to claims in the

 7   action within such original jurisdiction that they form part of the same case or controversy under

 8   Article III of the United States Constitution.” While a district court “may decline to exercise

 9   supplemental jurisdiction over a claim” when “the district court has dismissed all claims over

10   which it has original jurisdiction” under 28 U.S.C. § 1367(c), a court does not automatically lose

11   supplemental jurisdiction when the federal claims are dismissed.

12           While the undersigned has recommended that the case be remanded, and that the District

13   Court decline to exercise supplemental jurisdiction going forward, the District Court has not yet

14   done so. This case thus remains before this Court and this Court retains jurisdiction.

15   Accordingly, it may set aside the default and will do so.

16           Further, it is worth noting that Plaintiff’s current position—that this Court lacks subject-

17   matter jurisdiction to set aside the default due to the dismissal of the United States—is belied by

18   Plaintiff’s litigation history. On August 15, 2019, the United States was dismissed from this case.

19   (ECF No. 38, p. 16). Since then, Plaintiff has moved to amend its complaint to add SRI, Inc. as a

20   defendant. (See ECF Nos. 40, 41). Plaintiff then filed its first amended complaint after being
21   granted leave to do so. (ECF Nos. 44, 45). And, perhaps most notably, Plaintiff requested and

22   obtained the clerk’s entry of default as to Defendant Davidson. (ECF Nos. 51, 53). Certainly,

23   Plaintiff is not arguing that the Court lacked jurisdiction for the Clerk to enter that default. In

24   fact, the Court retained jurisdiction under 28 U.S.C. § 1367 during this time period and retains

25   jurisdiction now to set aside that default, unless and until the District Court remands this action to

26   the state court.
27   \\\

28   \\\

                                                         3
 1   III.   THE DEFAULT

 2          Under Federal Rule of Civil Procedure 55(c), “the court may set aside an entry of default

 3   for good cause.” “To determine ‘good cause’, a court must ‘consider[ ] three factors: (1) whether

 4   [the party seeking to set aside the default] engaged in culpable conduct that led to the default; (2)

 5   whether [it] had [no] meritorious defense; or (3) whether reopening the default judgment would

 6   prejudice’ the other party.” United States v. Signed Pers. Check No. 730 of Yubran S. Mesle, 615

 7   F.3d 1085, 1091 (9th Cir. 2010) (alterations in original) (quoting Franchise Holding II, LLC. v.

 8   Huntington Restaurants Grp., Inc., 375 F.3d 922, 925-26 (9th Cir. 2004)). “This standard, which

 9   is the same as is used to determine whether a default judgment should be set aside under Rule

10   60(b), is disjunctive, such that a finding that any one of these factors is true is sufficient reason

11   for the district court to refuse to set aside the default.” (Id.). Moreover, when the moving party

12   seeks timely relief from default “and the movant has a meritorious defense, doubt, if any, should

13   be resolved in favor of the motion to set aside the default so that cases may be decided on their

14   merits.” Mendoza v. Wight Vineyard Mgmt., 783 F.2d 941, 945-46 (9th Cir. 1986) (quoting

15   Schwab v. Bullock’s Inc., 508 F.2d 353, 355 (9th Cir. 1974)).

16          After considering the above factors, the Court will set aside the clerk’s entry of default.

17   Defendant Davidson, acting pro se, failed to respond to the first amended complaint because she

18   did not know that a response was required. (ECF No. 60). Davidson had already answered

19   Plaintiff’s original complaint and did not understand that she had to also file an answer to the

20   amended complaint. Since being informed of this requirement, she has answered the first
21   amended complaint and filed this motion to set aside the default, indicating her willingness to

22   participate in this case going forward. Further, the Court cannot conclude that Defendant

23   Davidson lacks any meritorious defense. Lastly, given Plaintiff’s delay in seeking default and the

24   pending remand to state court, there is no prejudice to Plaintiff.

25   \\\

26   \\\
27   \\\

28   \\\

                                                         4
 1   IV.      ORDER

 2            Accordingly, based on the foregoing, IT IS HEREBY ORDERED that Defendant

 3   Davidson’s motion to set aside the clerk’s entry of default (ECF No. 60) is granted. The entry of

 4   default (ECF No. 53) is set aside.

 5
     IT IS SO ORDERED.
 6

 7         Dated:   June 1, 2021                              /s/
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      5
